DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1-4, 8-14, 17, 18, 26-29

Rewrite claim 5 to:
5. A method for coordinating reader transmissions, comprising: at a first reader, receiving from a second reader a request to transmit to a radio frequency identification tag; in response to receiving the request, determining whether the first reader is transmitting; and sending a denial of the request from the first reader to the second reader in response to determining that the first reader is transmitting;
Wherein the second reader transmits to the radio frequency identification tag in response to not receiving a denial of the request after a predetermined amount of time has elapsed since the second reader transmitted the request to transmit.

Rewrite claim 6 to:
6. A method for coordinating reader transmissions, comprising: at a first reader, receiving from a second reader a request to transmit to a radio frequency identification tag; in response to receiving the request, determining whether the first reader is transmitting; and sending a denial of the request from the first reader to the second reader in response to determining that the first reader is transmitting;
Wherein the first and second readers receive a request to transmit from a third reader, wherein a denial of the third reader's request is sent from the first and second readers when the first reader is transmitting and the second reader is waiting to transmit.

Rewrite claim 15 to:
15. A method for coordinating reader transmissions, comprising: from a first reader, sending to a plurality of readers a request to transmit to a radio frequency identification tag, the request being directed to the readers; waiting for responses from the plurality of readers; not transmitting to the radio frequency identification tag in response to the first reader receiving a denial of the request from any of the readers; and transmitting to the radio frequency identification tag in response to the first reader not receiving a denial of the request from any of the readers;
Comprising: receiving a request to transmit from another reader, wherein a denial of the other reader's request is sent from the first reader when the first reader is transmitting or the first reader is waiting to transmit.

Allowable Subject Matter
Claims 5-7, 15, 16, 19-25, 30, and 31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689